Case 19-01225-KCF          Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35     Desc
                            Exhibit A - Complaint Page 1 of 21




SZAFERMAN LAKIND BLUMSTEIN & BLADER, P.C.
101 Grovers Mill Road, Suite 200
Lawrence Township, N7 08648
(609) 275 -0400
Robert E. Lytle (NJ ID No. 046331990)

SIMON GREENSTONE PANATIER BARTLETT, P.C.
3780 Kilroy Airport Way, Suite 540
Long Beach, CA 90806
(562) 590-3400
By: Leah Kagan (NJ ID No. 013602009)

Attorneys for Plaintiffs

 MARIE BOND MACY and                               SUPERIOR COURT OF NEW JERSEY
 JACK MACY,                                        LAW DIVISION -MIDDLESEX
                                                   COUNTY
   Plaintiffs,
                                                   DOCKET NO.
                                                                NM 00623      1..
                 v.

BRENNTAG NORTH AMERICA, INC.                       CIVIL ACTION
(sued individually and as successor-in- interest
                                                   ASBESTOS LITIGATION
to MINERAL PIGMENT SOLUTIONS, INC.
and as successor -in-interest to WHITTAKER
CLARK & DANIELS, INC.);
                                                   ORIGINAL COMPLAINT AND           .


                                                   DEMAND FOR TRIAL BY JURY
BRENNTAG SPECIALTIES, INC. f/k/a
MINERAL PIGMENT SOLUTIONS, INC.
(sued individually and as successor-in- interest
to WHITTAKER CLARK & DANIELS,
INC.);

COLGATE-PALMOLIVE COMPANY;

CYPRUS AMAX MINERALS COMPANY
(sued individually, doing business as, and as


           t
successor to METROPOLITAN TALC CO.
INC. and CHARLES MATHIEU INC. and

TALC COMPANY);
                -COMBAW anrEENI         tn__-      _
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35           Desc
                             Exhibit A - Complaint Page 2 of 21



 IMERYS TALC AMERICA, INC. (sued
 individually and as successor-in- interest to
 LUZENAC AMERICA, INC. successor-in-
 interest to CYPRUS INDUSTRIAL
 MINERALS COMPANY);

 JOHNSON & JOHNSON;

 VALEANT PHARMACEUTICALS
 INTERNATIONAL CORPORATION;

 VALEANT PHARMACEUTICALS
 NORTH AMERICA LLC;

 WHITTAKER CLARK & DANIELS,
 INC.;


_(fictitious);-. -.
               --       --
  JOHN DOE CORPORATIONS 1 -50
                    - -- -          --
   Defendants.
                                                                                belief
       Plaintiffs, by way of Complaint against Defendants, upon information and

allege as follows:

                                 PAR'11E5    - PLAINTIFFS
        1.      Plaintiffs, MARIE BOND MACY and JACK MACY, reside at 2 Macy Lane,

Surry, Maine 04684.
                                                                                     was
       2.       From approximately 1951 to the mid I970's, Plaintiff MARIE BOND MACY
                                                                            Cashmere Bouquet
exposed to asbestos through her personal, daily use of asbestos -containing

talcum powder.        From approximately 1958 to 1974, Plaintiff MARIE BOND MACY was

exposed to asbestos through her personal, daily use of asbestos- containing
                                                                            Johnson's Baby

                                                                                  Plaintiff
Powder on herself and on her children. From approximately the mid 1970's to 1995,

             ON]-MAC-Y-was exposed-to- asbestos -throu        ersonal, daily use_of.asbestos_

                                                                             regular
 containing and Shower-to- Shower talcum powder. Plaintiff MARIE BOND MACY's
                                                                                Shower-to-
 and frequent use. of Cashmere Bouquet taléum powder, Johnson's Baby Powder and
Case 19-01225-KCF               Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                Desc
                                 Exhibit A - Complaint Page 3 of 21



 Shower talcum powder generated asbestos- containing dust and exposed PlaintiffMARIE BOND

 MACY to respirable asbestos fibers.

       As a direct and proximate result of the above exposures, Plaintiff MARIE BOND

MACY contracted mesothelioma and has suffered, and continues to suffer, from other

various diverse injuries and attendant complications.

        3.          Plaintiffs bring this action on behalf of themselves.

        4.          Plaintiffs claim damages as a result of:

                     x   loss of consortium (per quod)

                     x   loss of services

            _ .-   _x- economic             - --   --   --

                     x   pain and suffering

       5.          Reference herein to "Plaintiff' and "Plaintiffs" are references to all the

persons set forth above as is syntactically and cóntextually correct.

                                     PARTIES - DEFENDANTS

       1.          Defendants are corporations organized under the laws of New Jersey and/or
                                                                                             of
various states of the United States of America that were and are doing business in the State
                                                                                 sold,
New Jersey. The aforementioned Defendants mined, milled, designed, manufactured,
                                                                                     and/or
supplied, purchased, and/or marketed asbestos; and/or asbestos- containing products,

asbestos -containing talc and/or other finished and unfinished asbestos -containing talcum

powder products to which Plaintiff MARIE BOND MACY was exposed.

       2.          Defendants BRENNTAG NORTH AMERICA, INC. (sued individually and

    ucerssnr-in- interestty            RAL- PIGMENTSOLUTION- I..C._.and.as_successomin          =.
interest to WBITTAKER CLARK & DANIELS, INC.), BRENNTAG SPECIALTIES,



                                                             -3-
Case 19-01225-KCF                 Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35            Desc
                                   Exhibit A - Complaint Page 4 of 21



 INC. f/k/a MINERAL PIGMENT SOLUTIONS, INC. (sued individually and as successor-

 in-interest to WHITTAKER CLARK & DANIELS, INC.), COLGATE- PALMOLIVE

 COMPANY; CYPRUS AMAX MINERALS COMPANY (sued individually, doing

 business as, and as successor to METROPOLITAN TALC CO. INC. and CHARLES

 MATHIEU INC. and SIERRA TALC COMPANY and UNITED TALC COMPANY),

 IMERYS TALC AMERICA, INC. (sued individually and as successor-in- interest to

 LUZENAC           AMERICA,         INC.   successor-in-interest   to    CYPRUS    INDUSTRIAL

 MINERALS                 COMPANY),        JOHNSON           &          JOHNSON,    VALEANT

 PHARMACEUTICALS                     INTERNATIONAL            CORPORATION,          VALEANT

 PHARMACEUTICALS NORTH AMERICA LLC, and WHITTAKER CLARK &

 DANIELS, INC. were designers, manufacturers, suppliers or distributors of asbestos, and/or

 asbestos- containing products, and/or asbestos- containinP talc and/or other finished and

unfinished asbestos -containing talcum powder products to which Plaintiff MARIE BOND

MACY was exposed.

         3.       Defendants, JOHN DOE CORPORATIONS 1 -50, are the fictitious names of

corporations, partnerships, or other business entities or organizations whose identities are not

presently known, and who are the.alter egos of or are otherwise responsible for the conduct

or liability of those who mined, milled, manufactured, sold, supplied, purchased, marketed,

installed and/or removed asbestos, and/or asbestos- containing products, and/or equipment

requiring or calling for the use of asbestos and/or asbestos- containing products, and/or

asbestos -containing talc and/or other finished and unfinished asbestos-containing talcum
                              .




    de        roduets   towhich-Plainti#fMARI)?BOI>ID-MACX.-was.ex.osed^..-__
         4.       The term "Defendants" is used hereafter to refer to all the entities named



                                                    -4-
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                    Desc
                             Exhibit A - Complaint Page 5 of 21



above.

          5.   Defendants conduct business in the State of New Jersey, and certain

Defendants reside or maintain their principal offices in the State of New Jersey.

                                        FIRST COUNT          .




          1.   Plaintiffs reiterate the facts and contentions as set forth above and repeat them

herein.

          2.   Defendants, at all times material hereto, acted through their respective officers,

employees and agents, who in turn were acting within the scope of their authority and

employment in furtherance of the business of Defendants.

  _ __ 3._. _Defendants _were_engaged, -directly-      or -indirectly; -in -the -mining; milling,-

 designing, manufacturing, producing, processing, compounding, converting, selling,

merchandising, supplying, or distributing of asbestos and/or asbestos -containing talc and/or

 other finished and unfinished asbestos -containing talcum powder products, asbestos -

containing products, and/or raw asbestos fiber of various kinds and grades which Defendants

knew or should have foreseen would be used with asbestos- containing products (hereinafter

collectively referred to as "asbestos -containing products ").

          4.   Defendants, directly or indirectly, caused their asbestos -containing products to

be sold to or used by Plaintiff MARIE BOND MACY in her personal residences.

          5.   Plaintiff MARIE BOND MACY, during her personal use of talcum powder

products, was exposed to and came in contact with Defendants' asbestos-containing

products. Plaintiff MARIE BOND MACY inhaled or ingested the asbestos dust and fibers

                -Defendants'- asbestos- containin. .roducts,
    Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                  Desc
                                 Exhibit A - Complaint Page 6 of 21



            6.     As a direct and proximate result of Plaintiff MARIE BOND MACY's

    inhalation and ingestion of dust particles and fibers from Defendants' asbestos- containing

    products, Plaintiff MARIE BOND MACY developed permanent and disabling personal

    injuries.

            7.     During the tine that Defendants mined, milled, designed, manufactured,

    produced, processed, compounded, converted, sold; merchandised, distributed, and supplied

    their asbestos-containing products, Defendants knew, or in the exercise of' reasonable care

    should have known, that their asbestos- containing products were defective, ultrahazardous,

    dangerous and otherwise highly harmful to Plaintiff MARIE BOND MACY.

            8.     Defendants knew, or in the exercise of reasonable care should have known,

    tbatthe use of their asbestos- containing products would cause asbestos dust and fibers to be

    released into the air and would 'create dangerous and Unreasonable risk of injury to the lungs,

    respiratory systems, lárynx, stomach and other bodily organs of users of their products and to

    others breathing.that air and coming into contact with that dust.

            9.     Plaintiff MARIE BOND MACY did not know the nature and extent of the

    injury that would result from contact with and exposure to Defendants' asbestos- containing

    products or from the inhalation or ingestion of the asbestos dust and fibers.

            10.    Defendants knew, or in the exercise of reasonable care should have known,

    that Plaintiff MARIE BOND MACY would come into contact with and be exposed to their

    asbestos -containing products and would inhale or ingest asbestos dust and fibers as a result
                                                                                                  of

    the ordinary and foreseeable use of Defendants' asbestos -containing products by Plaintiff

-   MARIE -BÓND         iC--- - - --
                          -Y-
                            .           -




                                                    -6-
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                   Desc
                             Exhibit A - Complaint Page 7 of 21



         11.     Despite the facts as set forth above, Defendants negligently, recklessly and

intentionally:

        (a)      mined, milled, designed, manufactured, produced, processed, compounded,

converted, sold, supplied, merchandised, distributed or otherwise placed in the stream of

commerce asbestos- containing products which Defendants knew or in the exercise of

reasonable care should have known, were defective, dangerous, ultra-hazardous. and

otherwise unreasonably harmful to Plaintiff MARIE BOND MACY;

        (b)      failed to take reasonable precautions or exercise reasonable care to warn

Plaintiff MARIE BOND MACY adequately of the risks, dangers and harm to which she

would be exposed by exposure to, contact with, use and handling of Defendants' asbestos -

containing products, or by inhalation or ingestion of the asbestos dust and fibers resulting

from the ordinary and foreseeable use of Defendants' asbestos- containing products;

        (c)      failed to provide information or reasonably safe and sufficient safeguards,

wearing apparel; proper equipment and appliances necessary to protect Plaintiff MARIE

BOND MACY from being injured, poisoned, disabled, killed or otherwise harmed by using,

handling, coming into contact with and being exposed to Defendants' asbestos- containing

products, or- by inhalation or ingestion of the asbestos dust and fibers resulting from the

ordinary and foreseeable use of Defendants' asbestos-containing products;

       (d)       failed to package their asbestos -containing products in a manner that would

assure that Plaintiff MARIE BOND MACY would not come into contact with or be exposed

to the asbestos dust and fibers resulting from the ordinary and foreseeable use   of Defendants'




                                               -7-
    Case 19-01225-KCF             Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35              Desc
                                   Exhibit A - Complaint Page 8 of 21



               (e)    failed toadvise Plaintiff MARIE BOND MACY of the necessity to adopt and

     enforce a safe, sufficient and proper method and plan of using, handling, coming into contact

     with and being exposed to Defendants' asbestos -containing products so that she would not

     inhale or ingest the asbestos dust and fibers resulting from the ordinary and foreseeable use

     of Defendants' asbestos -containing products;

               (f)   ignored and/or suppressed medical and scientific information, studies, tests,

    data and literature which Defendants acquired during the course of their normal business

    activities concerning the risk of asbestosis, scarred lungs, cancer, mesothelioma, respiratory

    disorders and other illnesses and diseases to individuals such as Plaintiff MARIE BOND

    MACY, and other persons similarly situated, who were exposed to Defendants' asbestos -

    containing products;

              (g)    disregarded medical and scientific information, studies, tests, data and

    literature concerning the causal relationship between the inhalation or ingestion of asbestos

    dust and fibers, and such diseases as asbestosis, mesothelioma, scarred lungs, cancer,

    respiratory disorders and other illnesses and diseases;

              (h)    exposed and continued to expose Plaintiff MARIE BOND MACY and other

    persons similarly situated to the risk of developing asbestosis, mesothelioma, scarred lungs,

    cancer and other illnesses, all of which risks Defendants knew, or in the exercise of

    reasonable care should have known, were consequences of exposure to asbestos dust and

    fibers;

              (i)    failed to seek substitute materials in lieu of the use of asbestos;

-              j}--failed-to-adviseP-laintiff-MARIE-BOND-uIAC-Ywho-Defends+ntc knew, or in

    the exercise of reasonable care should have known, had been exposed to, inhaled or ingested



                                                       -8-
Case 19-01225-KCF              Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35              Desc
                                Exhibit A - Complaint Page 9 of 21



asbestos dust and fibers resulting from the ordinary and foreseeable use of Defendants'

asbestos-containing products; to cease further uncontrolled or unprotected exposure to

asbestos-containing products and the inhalation or ingestion of asbestos dust and fibers and

all other kinds of smoke, dusts and fumes; to be examined by competent medical doctors to

determine the nature and extent of any and all diseases caused by inhalation or ingestion of

asbestos dust and fibers; and to receive medical care and treatment for such diseases.

             12.    Defendants otherwise acted negligently, recklessly and with intentional

disregard for the welfare of Plaintiff MARIE BOND MACY in the mining, milling,

designing, manufacturing, producing, processing, compounding,             converting, selling,

merchandising, -supplying; -distributing; or otherwise placing in the stream of commerce their

asbestos -containing products.

             13.    As a direct and proximate result of the acts and omissions of Defendants,

Plaintiff MARIE BOND MACY was exposed to and came in contact with Defendants'

asbestos-containing products and inhaled or ingested asbestos dust and fibers resulting from

the ordinary and foreseeable use of said asbestos -containing products.      Plaintiff MARIE

BOND MACY developed mesothelioma as a direct and proximate result of said exposure to

asbestos -containing products. Plaintiff .MARIE BOND MACY. has and continues to endure

severe pain and suffering and mental anguish, has been required to expend great sums of

money for medical care and treatment related thereto, has been prevented from pursuing her

normal activities and employment and has been deprived of her ordinary pursuits and

enjoyments of life. Plaintiff MARIE BOND MACY has suffered Iost wages and earnings

 co     se   -     mum                                                   and-JACK..MACYS ._.

loss.



                                                 -9-
Case 19-01225-KCF            Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                   Desc
                             Exhibit A - Complaint Page 10 of 21



           WHEREFORE, Plaintiffs demand judgment against Defendants jointly, severally, or

in the alternative, for compensatory damages, punitive damages, pre - and postjudgment

interest, and costs of suit as provided by law.                     -




                                        SECOND COUNT

          1.    Plaintiffs reiterate the facts and contentions as set forth above, and repeat them

herein.

          2.    Defendants expressly or impliedly warranted that their asbestos- containing

products, which they mined, milled, designed, manufactured, produced, compounded,

converted, processed, sold, supplied, merchandised, distributed or otherwise placed in the

stream of commerce were merchantable, reasonably fit for use and safe for their intended

purposes.

          3.    Defendants breached said warranties in that their asbestos-containing products

were defective, ultrahazardous, dangerous, unfit for use, not merchantable and not safe for

their intended, ordinary and foreseeable use and purpose.

          4.    As a direct and proximate result of Defendants' breach of warranties, Plaintiff

MARIE BOND MACY was exposed to asbestos and came in contact with Defendants'

asbestos -containing products and inhaled or ingested asbestos dust and fibers resulting from

the ordinary and foreseeable use of Defendants' asbestos- containing products.           Plaintiff

MARIE BOND MACY has suffered the injuries, expenses and losses, including severe pain

and suffering and mental anguish, as alleged in prior counts of this Complaint.

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly, severally, or

   tl.r-Qrn?tiver--corn        ensato   _    aEes-

interest, and costs of suit as provided by law.
 Case 19-01225-KCF                Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                               Desc
                                  Exhibit A - Complaint Page 11 of 21



                                                 THIRD COUNT

                   Plaintiffs reiterate the facts and contentions as set forth above, and repeat them

 herein.

             2.    Defendants failed to disclose and intentionally and negligently misrepresented

 to Plaintiff MARIE BOND MACY the health risks created by the ordinary use of

                                    re.ducfs.
 Defendants'- asbestos-containing pre.

         .   3.    Plaintiff MARIE BOND MACY relied upon said .representations. Plaintiff

 MARIE BOND MACY's reliance was foreseeable to Defendants.                         .




             4.    As a result   of Defendants'    conduct,. Plaintiff MARIE BOND MACY came in

-contact-with-Defendants' asbestos-containing-products -and inhaled -et ingested asbestos dust                        -       -


 and fibers from these products. Plaintiff MARIE BOND MACY has suffered the injuries,

 expenses and losses, including severe pain and suffering and mental anguish, as alleged in

 prior counts of this Complaint.

             WHEREFORE; Plaintiffs demand judgment against Defendants, jointly, severally, or                             .




 in the alternative, for compensatory damages, 'punitive damages, pre- and postjudgment

 interest, and costs of suit as provided by law.               .



                                            FOURTH COUNT

             1.    Plaintiffs reiterate the facts and contentions as set forth above, and repeat

 themhheerein.         .




                   Defendants are strictly liable to Plaintiffs by reason of the following:

             (a)   Defendants were engaged in the business of be                   miners, millers, designers,

- man   ,factntets,-       u rs,4rrocessor-s -- sellers-- su
                                             -                     Hers -- and- distributors-   of their_asbestos-_

 containing products;



                                                        -11-
        Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                    Desc
                                    Exhibit A - Complaint Page 12 of 21



                 (b)    Defendants knew or had reason to know that Plaintiff MARIE BOND MACY

         and other persons similarly situated would be ultimate users or consumers of their asbestos-

         containing products or would be exposed to their asbestos -containing products;

                (c)     Defendants sold or otherwise placed their asbestos -containing products into

        the stream of commerce in a defective condition, unreasonably dangerous to Plaintiff

        MARIE BOND MACY and other persons similarly situated;

                (d)     Throughout the many years that Plaintiff MARIE BOND MACY and other

        similarly situated persons were exposed to and used Defendants' asbestos -containing

        products, said asbestos- containing products reached the users and consumers without

-       substantial- change -in the-condition in-which they were sold;

                (e)     The ordinary and foreseeable use of Defendants' asbestos-containing products

        constituted a dangerous and uitrahazardous activity and created an unreasonable risk of

        injury to users and bystanders;

                (f)    Defendants' asbestos -containing products were defective in that they deviated

        from the design specifications and/or standards set forth by the manufacturer, were incapable

        of being made safe for their ordinary and intended use and purpose due to their defective

        design, and Defendants failed to give any warnings or instructions; or failed to give adequate

        or sufficient warnings or instructions about the risks, dangers and harm associated with'the

        use of their asbestos -containing products.

               3.      As a consequence of the defective condition of Defendants' asbestos -

        containing products and their failure to warn, Plaintiff MARIE BONA MACY inhaled or

    -   ingested asbestos dust   ancLfihering                  and-foreseeable, use-.of- those- asbestos-

        containing products. Plaintiff MARIE BOND MACY has suffered the injuries, expenses and



                                                        -12-
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                Desc
                            Exhibit A - Complaint Page 13 of 21



losses, including severe pain and suffering and mental anguish, as alleged in prior counts of

this Complaint.

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly, severally or         .




in the alternative, for compensatory damages, punitive damages, pre- and postjudgment

interest, and costs of suit as provided by law.

                                      FIFTH COUNT
                                (Product Liability Act Claimi

        1.     Plaintiffs reiterate the facts and contentions as set forth above, and repeat

them herein.

       2.      Defendants are strictly liable to Plaintiffs by reason of the following:

       (a)     Defendants were engaged in the business of being miners, millers, designers,

manufacturers, producers, processors, sellers, suppliers, and distributors of their asbestos-

containing products;

       (b)     Defendants knew or had reason to know that Plaintiff MARIE BOND MACY

and other persons similarly situated would be ultimate users or consumers of their asbestos -

containing products or would be exposed to their asbestos- containing products;

       (c)     Defendants sold or otherwise placed their asbestos-containing products into

the stream of commerce in a, defective condition, unreasonably dangerous to Plaintiff

MARIE BOND MACY and óther persons similarly situated;

       (d)     Throughout the many years that Plaintiff MARIE BOND MACY and other

similarly situated persons were exposed to and used Defendants' asbestos -containing

products, said asbestos-containing products reached the users and consumers without

substantial change in the condition in which they were sold;




                                                  -13-
 Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                    Desc
                             Exhibit A - Complaint Page 14 of 21



          (e)     The drdinary and foreseeable use of Defendants' asbestos- containing products

 constituted a dangerous and ultra-hazardous activity and created an unreasonable risk of

 injury to users and bystanders;

          (f)     Defendants' asbestos- containing products were defective in that they deviated

from the design specifications and/or standards set forth by the manufacturer, were incapable

of being made safe for their ordinary and intended use and purpose due to their defective

design, and Defendants faileOEto give any warnings or instructions, or failed to give adequate

or sufficient warnings or instructions about the risks, dangers and harm associated with the

use óf their asbestos- containing products.

          3.     As a consequence of the defective condition of Defendants' asbestos -

containing products and their failure to warn, Plaintiff MARIE BOND MACY inhaled or

ingested asbestos dust and fibers during ordinary and foreseeable use of those asbestos -

containing products. Plaintiff MARIE BOND MACY has suffered the injuries, expenses and

losses, including severe pain and suffering and mental anguish, as alleged in prior counts of

this Complaint.

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly, severally or

in the alternative,.. -for compensatory_ damages,_ppnitive_damages,_pre- and. postjudgment

interest, and costs of suit as provided by law.

                                        SIXTH COUNT

          1.    Plaintiffs reiterate the facts and contentions as set forth above, and repeat them

herein.




                                                  -14-
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                       Desc
                            Exhibit A - Complaint Page 15 of 21



        2.      Defendants acted in concert with each other and with other members of the

industry through express agreement, implicit agreement, imitative behavior and conscious

parallel behavior:

        (i)      to withhold from users         of their asbestos-containing products, and from

persons who Defendants knew or should have known would be exposed to their asbestos -

containing products, information regarding the health risks of breathing or ingesting asbestos

dust and fibers;

        (ii.)    to eliminate or prevent development of adequate procedures and tests relating

to the health hazards of exposure to asbestos fibers and dust; and

        (iii)    to assure that asbestos-containing products became widely used in industries

such as personal hygiene and similar such industries.

       3.       Defendants knew that their activities were violative of common law standards

of care and that their withholding of information, failure to develop tests and procedures and

promotion of widespread use of asbestos -containing products would expose persons such as

Plaintiff MARIE BOND MACY to unreasonable risk of bodily injury.

       4.       Defendants nevertheless gave substantial assistance and encouragement to

each other and to other members of the industry and. assisted each other and. other members

of the industry in: withholding information regarding the dangers of asbestos; failing to
develop tests and procedures to assure that users of asbestos would not be subjected to risk of

injury; and promoting widespread use of products which Defendants knew would expose

Plaintiff MARIE BOND MACY to unreasonable risk of bodily injury.

 -              As a direct and_pr   II
                                          .n.      -.uj   -   of-the concerted actions- ofDefendants

and other members of the industry, Plaintiff MARIE BOND MACY was exposed to and



                                                   -15-
Case 19-01225-KCF            Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                   Desc
                             Exhibit A - Complaint Page 16 of 21



 came in contact with Defendants' asbestos- containing products, and inhaled or ingested

asbestos dust and fibers resulting from the ordinary and foreseeable use of said asbestos -

 containing products. Plaintiff MARIE BOND MACY was caused to suffer the injuries,

expenses and Iosses, including severe pain and suffering and mental anguish, as alleged in

prior counts of this Complaint.

           WHEREFORE, Plaintiffs demand judgment against Defendants, jointly, severally, or

in the alternative, for compensatory damages, punitive damages, pre - and postjudgement

interest, and costs of suit as provided by law.

                                      SEVENTH COUNT

           L    Plaintiffs reiterate the facts and contentions as set forth above, and repeat them

herein.

          2.    The Defendants constitute all known, non-remote producers, designers,

manufacturers, suppliers, and distributors of the asbestos- containing products which could

have caused PlaintiffMARIE BOND MACY's injuries.

          3.    Each of the Defendants, whether acting individually or in concert with others,

violated a duty of care owed to Plaintiff MARIE BOND MACY, or otherwise engaged in

culpable activity against Plaintiff MARIE BOND MACY. The acts and omissions of at least

one of the Defendants caused Plaintiff MARIE BOND MACY to suffer the injuries, losses

and expenses alleged in prior counts of this Complaint.

          4.    Plaintiff MARIE BOND MACY in no respect can be blamed should she be

unable to establish which of the asbestos -containing products caused the injuries complained




                                                  -16-
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                  Desc
                            Exhibit A - Complaint Page 17 of 21



         5.     The burden of proof in this matter thus should shift to Defendants to

 demonstrate that their respective conduct and their respective products could not have caused

 Plaintiff MARIE BOND MACY's injuries, and, failing such proof, Defendants should be

 held jointly, severally, or alternatively liable for Plaintiff MARIE BOND MACY's injuries.

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly, severally, or

 in the alternative, for compensatory damages, punitive damages, pre- and postjudgment

interest, and costs of suit as provided by law.

                                       EIGHTH COUNT

        1.      Plaintiff JACK MACY repeats the prior allegations of this Complaint.

        2.      Plaintiff JACK MACY, is the spouse of Plaintiff MARIE BOND MACY.

        3.      As consequence of the injuries to his respective spouse, Plaintiff JACK

MACY has suffered loss of consortium; companionship, services, society and support.

        WHEREFORE, Plaintiffs demand judgment against Defendants jointly, severally,

and/or in the alternative, for such damages, both compensatory and punitive, as may be

permitted pursuant to the laws of the State of New Jersey, together with pre- and post-

judgment interest thereon, costs of suit and attorney fees.

        Plaintiffs hereby incorporate by reference all allegations set forth in the Standard

Complaint, as amended, which is contained in the Asbestos Manual. A copy of the Asbestos

Manual which contains the Standard Complaint can be obtained from the Middlesex County

Mass Tort Clerk or by visiting the following website:

http: //www.iudiciary.state.ni.us/mass- tort/asbestos /asbestos amended std complaint.pdf



       Plaintiffs demand a trial by jury on all issues.



                                                  -17-
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                    Desc
                            Exhibit A - Complaint Page 18 of 21



                      DEMAND FOR ANSWERS TO INTERROGATORIES

        Pursuant to the Asbestos Litigation Generai Order, Section VI.B. which can be found

at http ://www.iudiciarv.state.ni.us/mass -tor /asbestos /manual /generalorderl.pdf, Plaintiffs

hereby demand that the above listed Defendants answer Standard Interrogatories in the form

prescribed by the Court and within the time provided by the above referenced Order. A copy

of the Standard Interrogatories are contained in the Asbestos Manual and may be obtained

from the Clerk or by visiting the following'website: ,http://www.judiciary.state.ni.us/mass-

tort/asbestos/asbestos- amended std complaint.pdf

                          DESIGNATION OF TRIAL COUNSEL

             to Rúlë4:25 -4 ,-Bert Lÿíle,--Esq: iad
       Pursuant                                               Lë Eragaii, Esq.     -are   'hereby'

designated as trial counsel in.this matter.




                                              -18-
Case 19-01225-KCF           Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                 Desc
                            Exhibit A - Complaint Page 19 of 21



                                      CERTIFICATION

        I hereby certify that to my knowledge the within matter in controversy is not the

subject of any other action pending in any court or of a pending arbitration proceeding, and

that no other action or arbitration proceeding is contemplated with the exception of a possible

workers' compensation claim. I have no knowledge at this time of any non -party who should

be joined in this action.


                                                          LUMSTEIN & BLADER, P.C.




                                -   Nëw JerabyBaz No. 046331990- -
                                    101 Grovers Mill Road, Suite 200
                                    Lawrence Township, NJ 08648
                                    (609) 275 -0400


                                      And

                              SIMON GREENSTONE PANATIER BARTLETT, P.C.


                              By:      GLe
                                    Leah Kagan
                                               r                 `


                                    New Jersey Bar No. 013602009
                                    3780 Kilroy Airport Way, Suite 540.
                                    Long Beach, CA 90806
                                    (214) 276 -7680


Dated: January 30 2017




                                               -19-
            Case 19-01225-KCF                                  Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                                           Desc
                                                               Exhibit A - Complaint Page 20 of 21

                                                                                  Appendix XII -Bi




                   \
                                                                                                                                   USE BY CLEF.                  DULY

                                              CIVIL CASE INFORMATION STATEMENT                                               PAVMENT TYPE:         L]CK   CG      ICA
                                                                +
                                                             (CIS)                                                           CHG/CK NO.
                             ,


                 no n
                             .   -                          Use for initial Law Division
                                              Civil Part pleadings (not motions) under Rule 4:5-1
           Oar        $     ,.             Pleading will be rejected for filing, under Rule 1 :5 -6(c),                      OVERPAYMENT:
                        "                   if information above the black bar is not completed
                                                          or attorney's signature is not affixed                             BATCH NUMBER:


     ATTORNEY /PRO SE NAME                                                            TELEPHONE NUMBER              COUNTY OF VENUE

      Robert E. Lytle (NJ ID # 046331990)                                         '   (609) 275-0400                Middlesex
     FIRM NAME (d applicable)                                                                                      D        TNUMBER (when available)
      Szaferman, Lakind, Blumstein & Blader, P.C.                                                                               00 8.23A61 7
     OFFICE ADDRESS                                                                                                DOCUMENT TYPE
      101 Gravers Mill Road,                                                                                        Complaint
     Suite 200
     Lawrenceville, NJ 08648                                                                                       JURY DEMAND                   YES        No

     NAME OF PARTY (e.g., John Doe, Plaintiff)                                CAPTION
     Marie Bond Macy and Jack Macy,
     Plaintiffs - - -   -     -  -                             --         .
                                                                              Brenntag North America, inc. (sued individually and as
                                                                              successor-in- interest to Mineral Pigment Solutions, Inc. And as
                                                                              successor-in- interest to Whittaker, Clark & Daniels, Inc.), et al.
      CASETYPE NUMBER                          HURRICANE SANDY
     (See reverse side for listing)            RELATED?                       IS THIS A PROFESSIONAL MALPRACTICE CASE?                           YES        NO

                                               i7   YES          NO           IF YOU HAVE CHECKED 'YES: SEE N.J,SA .2Á53A -27 AND APPLICABLE CASELAW
     601
                                                                              REGARDING YOUR OBLIGATION TO FILE AN AFFIDAVIT OF MERIT.
     RELATED CASES PENDING?                                                    IF YES, LIST DOCKET NUMBERS^
                        YES                         No


     DO YOU ANTICIPATE ADDING ANY PARTIES                                     NAME OF DEFENDANTS PRIMARY INSURANCE COMPANY (if known)
     (arising out of same transaction oroccunence)?                                                                                                    S   NONE
                                                                                                                                                           UNKNOWN
                  D     YES                    -    No

 a.:,..r,. } ¡     -_.THE INFORMATION PROVIDED ON THIS FORM CANNOTj6E INTRODUÇED INTO E VID E N.9
                                                                                              s                                                           t?-4t?
     CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION -
     DO PARTIES HAVEA CURRENT, PASTOR        IF YES, IS THAT RELATIONSHIP:                                                           -    -       ,,
     RECURRENT RELATIONSHIP?                     EMPLOYER/EMPLOYEE         E] FRIEND /NEIGHBOR                                     )]ï OTHEFI.-wxpiaigr
               YES             NO             li FAMILW-                      BUSINESS
                                                                                                                                   r i/:          C.
                                                                                                                                                          CT

     DOES THE STATUTE GOVERNING THIS CASE PROVIDE FOR PAYMENT OF FEES BY THE LOSING PARTY?                                         !I As           =   Era.
 USE THIS SPACE TO ALERT THE COURT TOANY SPECIAL CASE CHARACTERISTICS THAT MAY WARRANT INDIVIDUAL MZDIAGÌNT
                                                                                                            OR
                                                                                                   .-
 ACCELERATED DISPOSITION

                                                                                                                                     s   r >c
                                                                                                                                    i__'_C


                                                                                                                                         ,---t
                                                                                                                                                          -n
                                                                                                                                                          r-
                                                                                                                                                          rTT
                                                                                                                                    n C "-                G

                 Do YOU OR YOUR CLIENT NEED ANY DISABIUTYACCOMMOOATIONS?                        IF YES, PLEASE IDENTIFY THE REQUESTED ACCOMMODATION

                 NI YES                 No
                 WJÏ eNINTERER ER -...                   ,i,                                    I_F    FOR WHAT LANGUAGE?

                        YES                   U     NO


 Icertify that confld= al personal I.                             '   have been redacted from documents now submitted to the court, and will be
 redacted from all ocumants s                                    nt   =future In accordance with Rule 1:38.7(b).                                                        '




                                     RE:
                                                                                                                              Robert E. Lytle, Esq
 ATTORNEY SIGNA



Effective12-07-2015, CN 10517-English                                                                                                                      page   1   of2
        Case 19-01225-KCF                        Doc 1-1 Filed 04/27/19 Entered 04/27/19 15:47:35                                     Desc
                                                 Exhibit A - Complaint Page 21 of 21

    Side      2
                                               CIVIL. CASE INFORMATION STATEMENT
                                                               (CIS)
                                                          Use for initial pleadings (not motions) under Rule 4:5-1


  CASE TYPES (Choose one and enter number of case type in appropriate space on the reverse side.)
              Track     I   -'160 days' discovery
                   151       NAME CHANGE
                   175       FORFEITURE
                   302       TENANCY
                   399       REAL PROPERTY (other than Tenancy, Contract, Condemnation, Complex Commercial or.Canstnlctlon)
                   502       BOOK ACCOUNT (debt collection matters only)
                   505       OTHER INSURANCE CLAIM (including declaratoryjudgment actions)
                   508       PIP COVERAGE
                   510       UM or U1M CLAIM (coverage issues only)
                   51.1      ACTION ON NEGOTIABLE INSTRUMENT
                   512       LEMON LAW
                   801       SUMMARY ACTION
                   802       OPEN PUBLIC RECORDS ACT (summary action)
                   999       OTHER (briefly describe nature of action)



             Track    II -    300 days' discovery
                  305  CONSTRUCTION
                  509  EMPLOYMENT (other than CEPA or LAD)
                  599  CONTRACT/COMMERCIAL TRANSACTION
                  603N                          -
                       AUTO NEGLIGENCE PERSONAL INJURY (non -verbal Threshold)
                  603Y-AUTO NEGLIGENCE -PERSONAL-INJURY (verbal threshold) -
                  605 PERSONAL INJURY
                                                -
                  810 AUTO NEGLIGENCE PROPERTY DAMAGE                                                                             .




                  621  UM or UM CLAIM (includes bodily Injury)
                  699 TORT -OTHER                                                        _




             Track III - 450 days' discovery         .


                  005        CIVIL RIGHTS
                  301       'CONDEMNATION)                        -

                  602        ASSAULT AND BATTERY
                  604        MEDICAL MALPRACTICE
                  606        PRODUCT LIABILITY
                  807        PROFESSIONAL MALPRACTICE                                        '

                  608 TOXIC TORT
                  B09 DEFAMATION
                  616 WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE PROTECTION ACT (CEPA) CASES
                  817 INVERSE CONDEMNATION
                  618 LAW AGAINST DISCRIMINATION (LAD) CASES                                         -   -




             Track IV - Active Case Management by IndividualJudge1450 days' discovery
         '        158       ENVIRONMENTAL /ENVIRONMENTAL COVERAGE LITIGATION
                  303       MT. LAUREL
                  508       COMPLEX COMMERCIAL
                  513       COMPLEX CONSTRUCTION
                  514       INSURANCE FRAUD
                  620       FALSE CLAIMSACT
                  701       ACTIONS IN LIEU OF PREROGATIVE WRITS
             Multicounty Litigation (Track IV)
                  271       ACCUTANE/ISOTRETINOIN                         290   POMPTON. LAKES ENVIRONMENTAL LITIGATION
                  274       RISPERDAL/SEROQUELJZYPREXA                    291   PELVIC MESH/GYNECARE
                  278       ZOMETNAREDIA                                  292   PELVIC MESH/BARD
                  279       GADOLINIUM                                    293   DEPUYASR HIP IMPLANT LJTIGATLON
                  281       BRISTOL-MYERS SQUIBB ENVIRONMENTAL            295   ALLODERM REGENERATIVE TISSUE MATRIX
                  282       FOSAMAX                                       298   STRYKER REJUVENATE /ABG it MODULAR HIP STEM COMPONENTS
                  285       STRYKER TRIDENT HIP IMPLANTS                  297   MIRENA CONTRACEPTIVE DEVICE
                  286       LEVAQUIN                                      299  OLMESARTAN MEDOXOMIL MEDICATIONS/BENICAR
                  287       YAZTYASMIN/OCELLA                             300  TALC -BASED BODY POWDERS
                  288.      PRUDENTIAL TORT LITIGATION                    601. ASBESTPS.
                                                                          023 PROPL-CIA


             If you believe this case requires a track other than that provided above, please Indicate the reason on Side   1,
             In the space under "Case Characteristics.

                  Please check off each applicable category                     D   Putative Class Action              Title 59


                                                                                                                                       page 2 of 2
Effective12-07-2015, CN 10517- English                                -
